NOTICE OF ALLOWABILITY
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/03/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application filed on 12/26/2016 has a provisional application no. 62/277,198 filed on 01/11/2016.

Withdrawal of Rejections
The response and amendments filed on 03/03/2022 are acknowledged and are considered sufficient to overcome the previous claims rejections from the last office action. Therefore, the previous claim rejections have been withdrawn necessitated by Applicant’s amendments. In particular, for the reasons stated in Applicant’s remarks on page 9, the prior art reference of Radwanski (US 2014/0370491 A1, now US Patent no. 10,213,544 B2, - cited in the IDS filed on 06/13/2017) which is considered by the Examiner to be the closest prior art reference to the 

Reasons for Allowance
	For the reasons of record and reiterated herein for clarity, a search of the prior arts does not reveal any disclosures that teaches or suggests the independent claim’s limitations of “separating whole blood into first and second constituents, the first constituent comprising plasma and the second constituent including mononuclear cells and red blood cells; combining the second constituent with plasma replacement fluid to form a first mixture including the mononuclear cells and the red blood cells; and separating the mononuclear cells from the red blood cells of the first mixture, wherein said separating whole blood into first and second constituents includes not separating the mononuclear cells as part of a third constituent”.
	Secondary considerations: the claimed invention requires substituting plasma with a replacement fluid having fewer of the problematic substances before separating and collecting mononuclear cells, it becomes possible to collect purer mononuclear cells. As emphasized in paragraph [00033] of the specification, improved optical monitoring is an important benefit of replacement of plasma before separation of mononuclear cells from red blood cells (see page 10 of the remarks filed on 09/01/2020 and see pages 3-5 of the declaration under C.F.R. §1.132 filed on 07/06/2020).
Accordingly, the subject matter, as a whole, would not have been prima facie obvious to one of ordinary skill in the art.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.